*420The Supreme Court properly concluded that since the defendant URS Consultants, Inc. (hereinafter URS) appeared in this action during the 120-day period following its commencement, the action against URS should not have been dismissed for the plaintiffs failure to timely file proof of service (see, CPLR 306-b [a]; Cerrito v Galioto, 216 AD2d 265). Accordingly, the action as against URS was properly restored to the trial calendar. Rosenblatt, J. P., Sullivan, Coper tino, Santucci and Goldstein, JJ., concur.